IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
AT CHATTANOOGA
RICKY ADAM WALLS,
Plaintiff,

Case No.
JURY DEMAND

Vv.

CCA SOUTH CENTRAL CORRECTIONAL,
and CORE CIVIC OF TENNESSEE, LLC, and
certain and unnamed employees of the above-
named unidentified Defendants.

Defendants.

 

COMPLAINT

 

I. INTRODUCTION

Plaintiff, Ricky Adam Walls, brings this action for damages pursuant to and authorized
by provisions under the Eighth and Fourteenth Amendments to the United States Constitution
and under federal law, specifically 42 U.S.C. §1983 and 1988 for assault, failure to protect,
complicity/aiding and abetting assault, and neglect and/or intentional infliction of emotional
distress, and therefore Plaintiff asks this Court to exercise pendent jurisdiction over all state law
claims.

Il. JURISDICTION AND VENUE

1. This Honorable Court has jurisdiction over the subject matter of this action
pursuant to 28 U.S.C. §1331 and §1343, and venue is proper in the United States District Court
for the Eastern District of Tennessee pursuant to 28 U.S.C. §1391.

2. The causes of action set forth herein arise from acts and/or omissions committed

by the Defendants within this judicial district.
1

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 1lof10 PagelID#: 1
Il. PARTIES

3. The Plaintiff, Ricky Adam Walls, is a citizen and resident of Tennessee, whose
residence address is 832 Yellow Branch Road, Decherd, Tennessee. At all times complained of,
Plaintiff was a prisoner incarcerated under the jurisdiction of the Tennessee Department of
Corrections, and was held by and housed at the Defendant CCA South Central Facility in
Clifton, Tennessee.

4. CCA South Central is a subsidiary of and/or owned by Defendant Core Civic of
Tennessee, LLC.

5. Core Civic is the new name and face for Corrections Corporation of America, a
private company providing prisons and personnel for various state departments of correction
across the continental United States for housing individuals convicted of various and sundry
crimes. Defendant Core Civic’s agent for service of process is CT Corporation System, 300
Montvue Road, Knoxville, Tennessee 37919-5546.

6. References and averments made to and against Defendant CCA South Central
will be simply “South Central”.

IV. STATEMENT OF FACTS

7. Plaintiff Ricky Adam Walls is a combat veteran who suffers from post-traumatic
stress disorder and severe anxiety, which led to his use of illegal drugs and subsequent drug
related prosecutions and convictions.

8. In October of 2018, Plaintiff was transferred from the Northwest Prison Facility
to South Central. On Saturday, October 27, 2018, he and his new cell mate were drinking coffee.
Plaintiff was waiting for pill call and his cell mate was leaving for a visit when they got word

that Plaintiff was going to be stabbed if he didn’t give a pack of ice and a cell phone that he

2

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 2of10 PagelD #: 2
allegedly stole from the Annex back to the Crips.

9. Plaintiff’s cell mate left for his visit and the unit manager came and got Plaintiff
and took him into her office. Plaintiff asked her to move him until the gang members could
verify that it was not him, they were looking for. The unit manager got Plaintiff on the phone
with Internal Affairs and he explained to them that the gangs had him confused with somebody,
as he had just arrived from the Northwest Facility and had never been in any type of annex.
Plaintiff advised that he wanted out of the current situation before something serious occurred.
The gangs were looking for a white man who just left the Annex and had stolen two ounces of
ice and a cell phone.

10. ‘Internal Affairs knew that Plaintiff wasn’t who the gangs were looking for and
could have put out the word to the gangs that in fact Plaintiff was not the culpable party.
However, Internal Affairs told Plaintiff to go back to his cell and pack up his belongings. The
Crips and Vice Lords then thought that Plaintiff had the items referenced as stolen because
Plaintiff was being prepared to leave the cell block. Plaintiff was afraid to even walk back to his
cell. Plaintiff tried to tell other inmates that he was leaving so that he didn’t get mistaken and
killed over the alleged theft of the drugs and the cell phone. Nonetheless, Plaintiff received
multiple threats from multiple persons of gang affiliation. As a result, Plaintiff just locked
himself in his cell and waited for prison guard backup, this being his only option for staying alive
in his mind. The HSA Officer came and got the Plaintiff and cuffed him and took him and all of
his property to the medical ward. Plaintiff tried to explain to the officers there what was
happening, however, it was obvious that they were not concerned about what he was trying to
tell them. After leaving the medical ward, the officers took Plaintiff to HSA (High Security

Area) along with all of his property. Plaintiff explained to the Commanding Officers what was

3

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 30f10 PagelD #: 3
going on, and told them how the Vice Lords and Crips had him confused with someone else who
must have just left the Annex recently. The Commanding Officers knew that Plaintiff had just
arrived in the South Central Facility. Plaintiff avers that Internal Affairs could have stopped what
occurred by advising the gangs that Plaintiff had just arrived from another facility and had not
come in from the Annex.

11. — Internal Affairs put Plaintiff in D210 pending an investigation and as soon as
Plaintiff walked in the pod, he was being threatened with statements of “You’re dead,” this is
your last night”, we’re getting that pack no matter what.” Plaintiff avers that apparently the Vice
Lords and Crips had already gotten word that he was being moved through a cell phone and that
he was coming there with the hidden dope and a cell phone.

12. Plaintiff, who suffers with PTSD and extreme anxiety, begged a Commanding
Officer to go to medical, that he needed help, and told this CO’s his medical problems and that
he was a disabled veteran. Plaintiff avers that the CO’s laughed, called him a liar and told him
that he had some help coming.

13. Plaintiff was sitting in the floor having a panic attack. At that point, the CO
popped the door open and a large black man came in hollering and yelling. Plaintiff avers that he
remembered the CO saying “here’s your help.” Right after the CO left the area, a rock man slid
the black man a butcher knife under the door. He told Plaintiff that one way or another he was
going to give them what he had stolen from them. Plaintiff told him that he wasn’t who they
were looking for. It was obvious that they were not paying any attention to what Plaintiff had to
say.

14. ‘Plaintiff avers that several messages were passed under the door from Crips and

Vice Lords telling the black man in his cell to stab him and stomp the pack of dope out of him.

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 4of10 PagelD #: 4
15. Every time a Commanding Officer entered the ward, Plaintiff begged and pleaded
for them to help him and all they did was laugh at him and call him a liar, that he lied about
being a veteran and didn’t deserve to live.

16. | When Plaintiff’s property was finally brought to him, everything was gone except
his state clothes. Everything else had been stolen.

17. Plaintiff learned that the black man that was allowed access to Plaintiff's cell was
a high-ranking Vice Lord. The Crip in the next cell was telling him to hold him while he pops the
door so they could stab Plaintiff and retrieve the stolen dope. Plaintiff avers that he realized that
the officers were letting this happen and was having anxiety attacks fearing for his life. Plaintiff
avers that Crips and Vice Lords and were allowed to break in cells and were running all over the
pod with knives. Plaintiff continued to beg for help and beat on the door for help even flooded
the cell trying to get out and to safety.

18. Plaintiff looked out the cell door and saw two or three Crips in the passive tank
downstairs and an Aryan Nation’s member and two Crips in the next cell along with two rock
men at the pod door watching. Plaintiff knew then that things were about to get very ugly very
fast.

19. Plaintiff heard the door being picked and could see the lock being slid over.
Plaintiff was putting all of his weight on the door trying to jam it. All of a sudden, the Vice Lord
in his cell flipped the lights off and grabbed the Plaintiff in a choke hold. Plaintiff fought,
however, the Vice Lord choked him until he blacked out.

20. Plaintiff came to and realized he was being drug to the back of the cell. The Vice
Lord let go of Plaintiff’s neck and Plaintiff fell on his side. The Vice Lord smashed Plaintiff's

face down into the floor then put the butcher knife to his throat, and then violated Plaintiff with

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page5of10 PagelID#:5
his hand trying to find the packet of dope that he thought was buried up Plaintiff’s anus.

21. — This large black Vice Lord then told Plaintiff that if he told anyone what had
transpired, that his family would be killed. Subsequent to this, Plaintiff avers that he stayed on
suicide watch for three days, naked and in a freezing cold cell and in shock, couldn’t talk,
mentally and emotionally broken. Plaintiff laid in the floor until he heard a nurse in the pod and
got up and beat on the door to draw her attention and told her if she didn’t get him out of this
area, that he was going to die.

22. When Plaintiff got out of that unit, the Sergeant on duty (Bumpus) told Plaintiff
that next time he was going to put him in the worst gang pod in the facility.

23. Plaintiff filed a complaint with PREA, he was kept in medical for some period of
time and subsequently shipped to Coffee County, Tennessee to answer for charges there.

24. Plaintiff avers that all of this should be on a camera in the HSA unit.

25.  Plaintiff’s counsel was contacted by Plaintiffs parents and interviewed Plaintiff at
the Coffee County Jail.

26. Based upon Plaintiff’s statements, counsel requested all of Plaintiff's pertinent
documentation, including his medical records and internal complaints from South Central
Correctional. Plaintiff’s counsel began seeking Plaintiffs medical records on January 28, 2019.
To date, Plaintiff avers that counsel has not received any of the requested documentation

27. Subsequent to leaving Coffee County, Plaintiff was transported back to South
Central, where he is now housed. Therefore, he fears for his safety, particularly with the filing of
this Complaint.

V. CAUSES OF ACTION

Count I
Violation of Civil Rights Pursuant to Title 42 U.S.C. §1983

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 6of10 PagelD #: 6
(In Violation of the Eighth and Fourteenth Amendments to the United States Constitution)
(Failure to Protect)

28. Plaintiff realleges and incorporates herein by reference the allegations of the
Complaint previously set forth herein. Defendant South Central has a considerable history of
using gangs to control the prison population in order to avoid hiring the necessary staff for
monitoring prisoners incarcerated in its prisons. This history is published and available via the
internet as well as various and sundry federal court filings in other states, including the State of
Idaho.

29. ‘Plaintiff avers that Defendant’s employees as referenced in the Complaint failed
to protect Plaintiff, while knowing that Plaintiff could not have been the party that the gangs
were after. Further, as referenced in the Complaint, Plaintiff avers that prison staff opened the
door to his cell to allow the Crip gang member and leader to enter Plaintiff’s cell, wherein he
violated Plaintiff by in effect raping Plaintiff with his fist, while holding a knife to his throat.
Plaintiff avers that the prison staff allowing this to occur was in clear violation of his Eighth and
Fourteenth Amendment Rights under the United States Constitution.

Count I
Violation of Civil Rights Pursuant to Title 42 U.S.C. §1983
(In Violation of the Eighth and Fourteenth Amendments to the United States Constitution)
(Assault/Complicity in Assault/Aiding and Abetting Assault)

30. Ricky Adam Walls realleges and incorporates herein by reference the allegations
of the Complaint previously set forth herein.

31. In allowing the assault against Plaintiff resulting in his rape, Defendant’s
employees acted under color of state law, and further were complicit in, and aided and abetted in,
the assault as set forth herein.

32. Asadirect and proximate result of the violation of Plaintiff's constitutional rights

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 7of10 PagelD #: 7
by Defendant’s employees as set forth herein, Plaintiff suffered physical as well as mental and
emotional damages and is entitled to relief for same under 42 U.S.C. $1983.

33. | The conduct of Defendant’s employees as set forth herein was willful, malicious,
oppressive and/or reckless and was of such a nature that punitive damages should be imposed in
an amount commensurate with the wrongful acts alleged herein, in addition to compensatory

damages.
Count it
Violation of Civil Rights Pursuant to Title 42 U.S.C. §1983
(Failure to Implement Appropriate Policies, Customs, and Practices)

34. | Ricky Adam Walls realleges and incorporates herein by reference the allegations
set forth in this Complaint previously herein.

35.  Defendant’s failure to implement appropriate policies for hiring, training, and
monitoring its employees and staff at the prison in question as well as other prisons, and
allowing certain customs and practices that are otherwise in violation of a prisoner’s rights,
resulted in Defendant’s employees unprofessional as well as criminal complicity in not only
allowing, but also in aiding and abetting in the assault upon Plaintiff as described herein,
resulting in physical, mental, and emotional damages to Plaintiff entitling Plaintiff to both
compensatory and punitive damages.

36. The conduct of Defendant’s employees and agents was willful, malicious,
oppressive and/or reckless and was of such a nature that punitive damages should be imposed in

an amount commensurate with the wrongful acts alleged herein.

Count IV
STATE LAW CLAIM
(Negligent and/or Intentional Infliction of Mental and Emotional Distress)

37. Plaintiff Ricky Adam Walls realleges and incorporates herein by reference the

8

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 8of10 PagelD #: 8
allegations set forth in this Complaint previously herein.

38. The mental and emotional distress suffered by Plaintiff is the proximate result of
Defendant’s failures and/or policies that allow for its agents and employees to conduct
themselves in a manner as described herein, resulting in the negligent and/or intentional
infliction of mental and emotional distress, and as such, Plaintiff is entitled to relief under state
law as a directed and proximate result of Defendant’s agents and/or employees’ actions, for
which Plaintiff is entitled to compensatory and punitive damages.

PRAYER FOR RELIEF

WHEREFORE, the above premises considered, Ricky Adam Walls respectfully
requests:

1. That process issue to the Defendants and they be required to answer within the
time allowed by law;

2. That judgment be rendered in favor of Ricky Adam Walls against the Defendants
on all causes of action asserted herein;

3. That Ricky Adam Walls be awarded those damages to which it may appear he is
entitled by the proof submitted in this cause for his physical and mental pain and suffering, both
past and present; loss of enjoyment of life; loss of personalty; and any future medical and
psychological expenses in the amount of $500,000.00;

4. That Ricky Adam Walls be awarded punitive damages in a like amount against
the named Defendants

5. That Ricky Adam Walls be awarded reasonable expenses incurred in this

litigation, including reasonable attorney and expert fees, pursuant to 42 U.S.C. $1988 (b) and (c);

9

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page9of10 PagelID#:9
6. That Ricky Adam Walls receive any further and general relief to which it may
appear he be entitled; and

7. A jury for the trial of this matter.

/s/Russell L. Leonard

Russell L. Leonard, BPR # 014191
Attorney for Plaintiff

1016 West Main Street, Suite 3
Monteagle, Tennessee 37356
(931) 924-0447 Phone

(931) 924-1816 Fax

10

Case 4:19-cv-00073-TRM-CHS Document1 Filed 10/25/19 Page 10o0f10 PagelD #: 10
